                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISION

FOODONICS INT’L, INC., etc.,

               Plaintiff,
v.                                                     Case No. 3:17-cv-1054-J-32JRK

DINA KLEMP SROCHI, etc., et al.,

               Defendants.


HONORABLE TIMOTHY J. CORRIGAN, United States District Judge
Courtroom Deputy: Susanne R. Weisman
Court Reporter: Shannon Bishop

Counsel for plaintiff/                                      Counsel for defendant/
counterclaim defendants:                                    counterclaim plaintiff:

Daniel K. Bean, Esq.                                        James H. Post, Esq.
Andrew J. Steif, Esq.                                       R. Christopher Dix. Esq.
Jackie A. Van Laningham, Esq.                               Brandon A. Cook, Esq.
Samuel Grier Wells, Esq.
Also present:                                               Special Master:
Kevin Jacques Klempf (counterclaim defendant)               Michael G. Tanner, Esq.


                                  CLERK’S MINUTES

PROCEEDINGS: TELEPHONIC HEARING on amended motion to dissolve lis
pendens (Doc. 225)

        Argument by counsel
        Court rules on the record, order to enter.




ORDER TO ENTER.


DATE: May 11, 2020                               TIME: 2:05 p.m. – 3:30 p.m.
